 
EXHIBIT 10.2
 


MEMBERSHIP INTEREST REDEMPTION AGREEMENT

 
This Membership Interest Redemption Agreement (the “Agreement”) is entered into
and shall be effective as of December 15, 2008 (the “Effective Date”), by and
between, U.S. BioFuels Exchange, LLC, a Colorado limited liability company (the
“Company”) and Diamond I, Inc., a Delaware corporation (hereinafter as “DMOI”).
DMOI and the Company are sometimes referred to individually as a “Party” and
collectively as the “Parties.”

 
INTRODUCTION
 
Whereas, DMOI holds 600 Interests as defined in the Operating Agreement of the
Company; and
 
Whereas, the Parties have agreed that a portion of DMOI’s right, title, and
interest in the Company shall be redeemed by the Company as set forth herein;
and
 
Whereas, the Parties have agreed that after giving effect to the additional
Interests to be issued as of the Effective Date by the Company as authorized by
the Board of Directors on December 11, 2008, DMOI’s Sharing Ratio shall be equal
to no less 14% immediately after the Company redeems a portion of DMOI’s
Interests as set forth in this Agreement; and
 
Whereas, DMOI has made capital contributions to the Company in the form of the
issuance of DMOI stock to Shaji Parol for the payment of services to develop
certain intellectual property owned by the Company; and
 
Whereas, the Parties want to clarify each Party’s respective rights and
ownership interests in the intellectual and other intangible property developed
for and on behalf of the Company; and
 
Now therefore, based on the foregoing, and in consideration of the mutual
agreements, covenants, and conditions contained herein, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Parties hereby agree as follows:
 
SECTION 1. Redemption. DMOI hereby sells, assigns, and transfers 438 of its
Interests (the “Redeemed Interest”) to the Company as of the Effective Date. The
Parties agree that as of the close of business on the Effective Date that the
Interests issued and the Sharing Ratios of the Company shall be as set forth in
Exhibit A, which is attached hereto and incorporated by reference.
 
SECTION 2. Consideration for Redeemed Interest. In consideration for the
redemption of the Redeemed Interest, the Company has distributed to DMOI cash in
the amount of $30,000. The consideration provided for in this Section 2. is the
total consideration payable by the Company to DMOI for the Redeemed Interest.
 
SECTION 3. Intellectual Property. DMOI hereby waives and releases any and all
claims it may have to the intellectual and other intangible property developed
for and on behalf of the Company, including, but not limited to, all property
developed as a result on the services performed by Shaji Parol and James
Kaufman. To the extent that DMOI has any ownership interests or rights in the
property described in the preceding sentence, DMOI hereby assigns, transfers,
grants and conveys such ownership interests and rights to the Company.
 
SECTION 4. Tax Matters. The Parties agree that:
 
(a) DMOI’s distributive share of the Company’s income, gain, loss, and deduction
for the taxable year of the Company that includes the Effective Date shall be
determined on the basis of an interim closing of the books of the Company as of
the close of business on the December 14, 2008, and shall not be based upon a
proration of such items for the entire taxable year. DMOI shall not be allocated
a distributive share of any Company items for any subsequent year except to the
extent such allocations are required by or are consistent with the provisions of
this Agreement.
 
(b) The Parties shall each file all required federal, state, and local income
tax returns and related returns and reports in a manner consistent with the
foregoing provisions of this Section 4. In the event a Party does not comply
with the preceding sentence, the non-complying Party shall indemnify and hold
the other Parties wholly and completely harmless from all cost, liability, and
damage that such other Party may incur (including, without limitation,
incremental tax liabilities, legal fees, accounting fees, and other expenses) as
a consequence of such failure to comply.
 
SECTION 5. Representations, Warranties, and Covenants.
 
(a) Of Each Party. The Company and DMOI each hereby represents and warrants to
and covenants to each other Party that:
 
1) Neither the execution nor the delivery of this Agreement, the incurrence of
the obligations herein set forth, the consummation of the transactions herein
contemplated, nor the compliance with the terms of this Agreement will conflict
with, or result in a breach of, any of the terms, conditions, or provisions of,
or constitute a default under, any bond, note, or other evidence or indebtedness
or any contract, indenture, mortgage, deed of

 
trust, loan agreement, lease, or other agreement or instrument to which such
Party is a party or by which such Party may be bound.
 
2) Such Party has the right, power, legal capacity, and authority to execute and
enter into this Agreement and to execute all other documents and perform all
other acts as may be necessary in connection with the performance of this
Agreement.
 
3) No approval or consent not heretofore obtained by any person or entity is
necessary in connection with the execution of this Agreement by such Party or
the performance of such Party’s obligations under this Agreement.
 
4) Such Party has received independent tax and legal advice from accountants and
attorneys of their choice with respect to the advisability of executing this
Agreement.
 
5) Except as expressly provided herein, no person has made any statement or
representation to such Party regarding any fact relied upon by such Party in
entering into this Agreement and each Party specifically does not rely upon any
statement, representation, or promise of any other person in executing this
Agreement.
 
6) Such Party relies on the finality of this Agreement as a material factor
inducing its execution of this Agreement, and the obligations under this
Agreement.
 
7) Such Party will not take any action which would interfere with the
performance of this Agreement by any other Party or that would adversely affect
any of the rights provided for herein.
 
(b) Additional Representation, Warranty, and Covenant of DMOI. DMOI hereby
represents and warrants to and covenants to the Company that DMOI owns the
Redeemed Interest free and clear of any and all liens, claims, encumbrances, and
adverse equities.
 
SECTION 6. Miscellaneous.
 
(a) Severability. Each provision of this Agreement is intended to be severable.
If any term or provision hereof is illegal or invalid for any reason whatsoever,
such illegality or invalidity shall not affect the legality or validity of the
remainder of the Agreement.
 
(b) Survival. All of the terms, representations, warranties, and other
provisions of this Agreement shall survive and remain in effect after the
Effective Date.
 
(c) Execution of Documents. Each Party agrees to execute all documents necessary
to carry out the purpose of this Agreement and to cooperate with each other for
the expeditious filing of any and all documents and the fulfillment of the terms
of this Agreement.
 
(d) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
 
(e) Construction. Every covenant, term, and provision of this Agreement shall be
construed simply according to its fair meaning and not strictly for or against
any Party. Capitalized terms not otherwise defined in this Agreement shall have
the same meaning as provided in the Operating Agreement of the Company as the
same is in effect as of the Effective Date.
 
(f) Headings. Section and other headings contained in this Agreement are for
reference purposes only and are not intended to describe, interpret, define, or
limit the scope, extent, or intent of this Agreement or any provision hereof.
 
(g) Entire Agreement. This Agreement contains the entire understanding among the
Parties and supersedes any prior written or oral agreements between them
respecting the subject matter of this Agreement. There are no representations,
agreements, arrangements, or understandings, oral or written, between the
Parties relating to the subject matter of this Agreement that are not fully set
forth herein.
 
(h) Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original and, when taken together, shall constitute
one agreement.
 
(i) Consent to Jurisdiction. Seller and Purchaser each (i) irrevocably submits
to the jurisdiction of any court sitting in Denver County, Colorado for any
action arising out of this Agreement, (ii) agrees that all claims in such action
may be decided in such court, (iii) waives, to the fullest extent it may
effectively do so, the defense of an inconvenient forum, and (iv) consents to
the service of process by mail. A final judgment in any such action shall be
conclusive and may be enforced in other jurisdictions. Nothing herein shall
affect the right of any party to serve legal process in any manner permitted by
law or shall affect its right to bring any action in any other court.
 
(j) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Colorado, regardless of the law that
might otherwise govern under applicable principles of conflict of laws thereof.
 
IN WITNESS WHEREOF, the Parties hereto have approved and executed this Agreement
as of the date first set forth above.

 
U.S. BioFuels Exchange, LLC
 
/s/ Thomas J. Gray
 
THOMAS J. GRAY, President


 
DIAMOND I, INC.
 
/s/ David Loflin
 
DAVID LOFLIN, President
 